



COURT OF APPEAL FOR ONTARIO

CITATION: Damallie v. Ping, 2017 ONCA 146

DATE: 20170217

DOCKETS: M44332, M46611, M46612, M46614 & M46729

MacFarland, van Rensburg and Huscroft JJ.A.

BETWEEN

Clifton Anthony Damallie

Plaintiff/Appellant

and

Dr. Peony Ping

Defendant/Respondent

Julia Lauwers for the defendant/respondent

Clifton Damallie, acting in person

Motion in writing

ENDORSEMENT

[1]

This matter is referred to a panel of this court by order of Gillese J.A.
    dated July 27, 2016 pursuant to rule 2.1.01. This rule provides that the court
    may on its own initiative, stay or dismiss a proceeding if the proceeding
    appears on its face to be frivolous or vexatious or otherwise an abuse of the
    process of the court.

[2]

This matter had its genesis in a Small Claims Court action brought by
    Mr. Damallie against Dr. Peony Ping. He alleged professional negligence in his
    dental treatment at the hands of Dr. Ping in February, 2012. His action was
    dismissed by Deputy Judge Shapiro on July 4, 2013.

[3]

On January 8, 2014, Mr. Damallie brought a motion before Sachs J.,
    sitting as a single judge of the Divisional Court for an extension of time to
    file a Notice of Appeal from the decision of the Deputy Judge. His motion was
    dismissed. Sachs J. found for reasons she gave, that the claim was without
    merit.

[4]

On January 10, 2014, Mr. Damallie filed a notice of motion to set aside
    the order of Sachs J. On September 24, 2014 a three-judge panel of the
    Divisional Court dismissed that motion.

[5]

On October 14, 2014 Mr. Damallie filed a notice of motion seeking leave
    to appeal to this court from the decision of the Divisional Court. He did not
    perfect his motion for leave within the time requirements of the Rules and
    since that time he has brought numerous motions before this court seeking
    extensions of time to bring his motion for leave and when refused, further
    motions to review the orders of the single judges of this court before a panel.

[6]

He sought an extension of time before Weiler J.A. on April 8, 2015, and
    his motion was dismissed. He then sought to set aside Weiler J.A.s order. He
    again failed to comply with the time requirements and appeared before Roberts J.A.
    on July 29, 2015, seeking an extension of time to review the order of Weiler
    J.A. and again, his motion was dismissed.

[7]

In seeking to review Roberts J.As order, again he missed time
    requirements and his motion was dismissed for delay by the Registrar. He sought
    to set aside the Registrars order before Hourigan J.A. on February 17, 2016.
    Again his motion was dismissed.

[8]

There have been further orders and further appearances. A motion seeking
    an extension of time to set aside the order of Hourigan J.A. was dismissed by Hoy
    A.C.J.O. on April 14, 2016.

[9]

Further motions that were outstanding came on for hearing before Gillese
    J.A. on July 27, 2016. At that time, she issued a stay order covering all
    pending proceedings pending a referral to a panel of this court.

[10]

Mr. Damallie simply does not accept the findings of the trial judge, the
    four judges of the Divisional Court and the many judges of this court that his
    action against Dr. Ping is without merit and has no chance of success.

[11]

He continues to bring motions one after another, often without serving
    Dr. Ping or her counsel as he is required to do.

[12]

We do not hesitate to conclude that these motions are frivolous,
    vexatious and an abuse of the process of the court.

[13]

Any and all of the outstanding motions and any proceeding now before this
    court in the matter are dismissed.

[14]

Further, it is ordered that Mr. Damallie may not bring any further
    motions or proceedings in this matter without leave of a judge of this court.
    Any such motion seeking leave must be made in writing and will only be accepted
    if proof of service on Dr. Pings counsel is included with his materials at the
    time of filing.

[15]

In addition, Mr. Damallie is required to satisfy all outstanding costs
    orders made against him by judges and the Registrar of this court before he may
    bring any such motion.

To date those orders are:



$500.00

Weiler J.A.

April 8, 2015



$500.00

Roberts J.A.

July 29, 2015



$750.00

Registrar

December 4, 2015



$1,000.00

Hourigan J.A.

February 17, 2016



$750.00

Registrar

April 14, 2016



Total: $3,500.00



[16]

An order will issue in accordance with these reasons.

J. MacFarland J.A.

K. van Rensburg J.A.

Grant Huscroft J.A.


